
	
		II
		111th CONGRESS
		1st Session
		S. 1763
		IN THE SENATE OF THE UNITED STATES
		
			October 8, 2009
			Mr. Franken (for
			 himself, Mr. Whitehouse, and
			 Mr. Brown) introduced the following bill;
			 which was read twice and referred to the Committee on Finance
		
		A BILL
		To amend the Internal Revenue Code of 1986 to deny the
		  deduction for advertising and promotional expenses for prescription
		  pharmaceuticals.
	
	
		1.Short titleThis Act may be cited as the
			 Protecting Americans from Drug
			 Marketing Act.
		2.Disallowance of
			 deduction for advertising and promotional expenses for prescription
			 pharmaceuticals
			(a)In
			 generalPart IX of subchapter
			 B of chapter 1 of subtitle A of the Internal Revenue Code of 1986 (relating to
			 items not deductible) is amended by adding at the end the following new
			 section:
				
					280I.Disallowance of deduction for prescription
				pharmaceuticals advertising and promotional expenses
						(a)In
				generalNo deduction shall be
				allowed under this chapter for expenses relating to advertising or promoting
				the sale and use of prescription pharmaceuticals for any taxable year.
						(b)Advertising or
				promotingFor purposes of this section, the term
				advertising or promoting includes direct to consumer advertising
				in any media and any activity designed to promote the use of a prescription
				pharmaceutical directed to providers or others who may make decisions about the
				use of prescription pharmaceuticals (including the provision of product
				samples, free trials, and starter
				kits).
						.
			(b)Conforming
			 amendmentThe table of sections for such part IX of the Internal
			 Revenue Code of 1986 is amended by adding after the item relating to section
			 280H the following new item:
				
					
						Sec. 280I. Disallowance of deduction for prescription
				pharmaceuticals advertising and promotional
				expenses.
					
					.
			(c)Effective
			 dateThe amendments made by this section shall apply to amounts
			 paid or incurred after the date of the enactment of this Act, in taxable years
			 ending after such date.
			
